Case: 4:19-cr-00077-ERW Doc. #: 69 Filed: 08/19/20 Page: 1 of 16 PageID #: 121




                             T]NITED STATES DISTRICT COURT
                             EASTERN DISTRICT OT' MISSOIJRI
                                    EASTERN I}TYISION

 UNITED STATES OF' AMERICA,                    )
                                               )
                       Plaintiff,              )
                                               )       NO. 4:19 CR 77 ERW
                  v.                           )
                                               )
 SEAN BOURE,                                   )
                                               )
                       Defendant.              )



                                  curLTY, -ILEA     ACLREE   MENT

        Come now the parties and hereby agree,as follows:

1.     PARTIES:

       The parties are the defendant Sean Botu'e, represented by defense counsel Felicia Jones,

and the United States of America (hereinafter "United States" or."Governrnent,'), represented by

the Office of the United States Attorney for the Eastern District of Missouri. This agreement

does not, and is not intended to, bind any governmental office or agency other than the United

States Attorney for the Bastern   Disfrict of Missouri. The Court is neither a party to nor bound by

this agreement.

2,     GUILTY PLEA.;

       A.      The Plefli Pursuant to Rule l1(c)(1)(A), of the Federal Rules of Criminal

Procedure, in exchange for the defendant's voluntary plea     of guilty to Count One, Court Two,

Count Four, Count Five, Count Six, Count Ten and Count Twelve of the Indictment the United

States agrees to dismiss Count    Tlree, Count Seven, Count Eight, Count Nine, Count Eleven and


                                            Page   I of16
Case: 4:19-cr-00077-ERW Doc. #: 69 Filed: 08/19/20 Page: 2 of 16 PageID #: 122




 Count Thirteen at the time of sentencing. Moreover, the United States agrees that no further

federal prosecution   will   be brought in this District relative to defendant's   violation of federal law,

known to the United States at this time, arising out of the events set forth in the indictment.

        B.       The Sentenc,e: The parties agree that the recommendations contained herein

fairly and accurately set forth some guidelines that may be applicable to this                 case.     In

consideration of the nature and circumstances surrounding the crimes                        to which the
Defendant is pleadlng gullty, and in exchange for the United States' agreement to dismiss

Counts Three, Count Seven, Count Eight, Corurt Nine, Count Eleven and Count Thirteen of the

indictment, the parties agree and respectfully recommeld thaf Defendant be sentenced to a

term of imprisonment of at least 12 years and not more than 14 years, regartlless of whether

such sentence is accomplished via a Guidelines sentence or by means of a variance from a

Guideline sentence. The Det'endant understands that the Government will recommend to

the Court that a sentence of 14 years (or 168 months, more specifically, 84 months concurrent

on Counts One, Two, Four, Six, Ten, and Twelve; 84 months consecutive on Count Two; and

84 months consecutive on Count F'ive) in prison is the          appropriate sentence in this case. The

Government recognizes that Defendant will recommend that a sentence of L2 years (or 144

months, more specifically,60 months concurrent on Counts One, Two, tr'our, Six, Ten, and

Twelve; 84 months consecutive on Count Twol antl84 months consecutlve on Count Five) in

prison is the appropriate sentence in this case. The parties further agr€e that in light of the

consideration described about neither party shall request a sentence above 14 years or below

12   years.   The parties understand that the Court is neither     a   party to nor bound by the Guidelines

recommendations agreed to in this document.


                                               Page 2   of 16
Case: 4:19-cr-00077-ERW Doc. #: 69 Filed: 08/19/20 Page: 3 of 16 PageID #: 123




         3.      ELEMENTS:

         A-      Counts One".Four. Six. Ten Tryelve: As to each of Counts One, Four Six, Ten

 and Twelve, tlre Defendant admits to knowingly violating Title 18, United States Code, Section

 195 1 , and admits fhere is a factual basis for the plea and further   fully understands that the elements

 of the crime are   as   follows:

                 (i)        The Defendant obtained property from a commercial establishment

                 engaged in interstate or foreign commerce;

                 (ii)       The Defendant did so by wrongfirl use of actual or threatened force,

                violence, or fear; and

                0ii)       As a result of the Defendantts actions, interstate colnmerce, or an item

                moving in interstate comrnerce, was actually or potentially delayed, obstructed, or

                affected.

        B.      Cq+nf Two an4 Five : As to Counts Two and Five, the defendant admits to

knowingly violating Title 18, United States Code, Section 924(c)(l), and aclmits there is a factual

basis for the plea and firrther frrlly understands that the elements of the crime are as follows:

                (i)        The Defendant committed the crin:e of armedrobbery as set forth in Counts

                           One and Four of the Indictment; and

                (ii)       The Defendant knowingly possessed and branclished a firearm in

                           furtherance of that crime.

4,     F'ACTS:

       The parties agree that fhe facts in this case are as follows and that the United States would

prove these facts beyond a reasonable doubt        if   the case were to go to trial. These facts may be


                                               Page 3    of16
Case: 4:19-cr-00077-ERW Doc. #: 69 Filed: 08/19/20 Page: 4 of 16 PageID #: 124




considered   as   relevatrt conduct pursuant to Section 181.3:

        Count One and Two:

        On September 5, 2018, Overland Police Department officers were dispatched to TJ

Wireless located at 10204 Page, Overland, Missouri in reference to an armed robbery. Upon

anival, offrcers were advised by employees that a subject, later determinecl to be Defendant,

pointed a firearm with his left hand and demanded that everyone put their hands up. Defendant

told J.A. to raise his shirt and demanded that J.A. give him the firearm located in his waistband.

He then demanded that a J.A. empty the safe and put the money in abag. Defendant stated that        if
anyone came from the back of the store he would shoot J.A. in the face. J.A. opened the register

and removed       all the cash from the register, placed the money into a bag and handed it to     the

Defendant, Defendant left the store with approximately $622.00 in U.S. cuffency. The incident

was caphued on video surveillance.

       TJ Wireless is a commercial establishment engaged in interstate or foreign conunerce and

in the business of buying and selling articles and             commodities that have been previously

transporteci in interstate or foreign commelce.

       Count Four and Five:

       On Octobet 2, 2Al-8, Sunset Hills Police officers were dispatched to Cricket Wireless

located at 1530 South Kirkwood Road         in   Sunset   Hills, Missouri regarding an armed robbery.

Upon arival, officers were advised by witnesses that a zubject, later detemined to be Defendant,

approach the counter retrieved a gray and black pistol from his bag. He then demanded large bills

from the register and stated that if he did not get the money K.H, would get       it.   B.B. and K.H,

placed money into a plastic bag and gave it to Defendant. He then left the store. Defendant left the



                                              Page 4   of 16
Case: 4:19-cr-00077-ERW Doc. #: 69 Filed: 08/19/20 Page: 5 of 16 PageID #: 125




 store with approximately $i90.00        in U.S.   currency, The incident was captured on video

 surveillance.

         Cricket Wireless is a commercial establishment engaged in interstate or foreign commerce

 and   in the business of buying and selling articles and cornmodities that have been previously

 transported in interstate or foreign comrnerce.

         Coqnt Sixr

         On November 9, 2018, Bridgeton Police officers were dispatched to Boost Mobile located

at l2ll0 St. Charles Rock Road, Bridgeton, Missouri in               reference to an armed robbery.

Defendant entered the building and began looking around. A.E. asked               if   he needed help with

anything. The subject, later determined to be Defendant, reached into the bag he was carrying and

pulled out a gray handgun      witl his left hand. He then pointed the handgun             at A.E.'s chest.

Defendant then told A.E. to be quite and give him all the money. A.E, removed cash from the

register and threw the bills onto the counter. Defendant placed the handgun into his bag and asked

where the big bills were. A.E, then retrieved   a one   hundred dollar   bill from the back of the register

and handed   it to Defendant. Defendant then took the money from the counter and left the store.

Defendant left the store with apprnximately $1,407.00 in U.S. cwrency. The incident was captured

on video surveillance.

        Boost Mobile is a commercial establishment engaged in interstate or foreign commerce

and in the business of buying and selling articles ancl commodities that have been previously

transported in interstate or foreign cofilmerce.

        Count    T-e,g!


        On November 16, 2018, St. Louis Metropolitan Police officers were dispatched to Meho



                                            Page 5 of 16
Case: 4:19-cr-00077-ERW Doc. #: 69 Filed: 08/19/20 Page: 6 of 16 PageID #: 126




PCS located at 4517 South Kingshighway, St. Louis, IVlissouri in reference to a "hold      up."   Upon

arrival, officers were advised by employees that a subject, later detennined to be Defendant,

entered the store and advised B.B. that he wished to pay    bill. As B,B, was looking up the account

on the computer, Defendant pulled out a silver handgun which he was holding in his left hand and

pointed it at D.H, and told B,B. to open the register and put the money in the bag. Defendarrt stated

he would shoot D.H,   if there wers any sudden moves. B.B. placed two hundled dollars into a bag

and handed   it to the Defendant. Defendant walked ouf of the store. Defendant left the store with

approximately $200.00 in U.S. crurency. The incident was captured on video surveillance.

        Metro PCS is a commercial establishment engaged in interstate or foreign commerce and

in the business of buying and selling articles and con:modities that have been previously
transported in interstate or foreign commerce,

        Cpr{nt Twelve:,

        On November 23,2018, St. Louis Cowrty Police officers were dispatched to Cricket

Wireless located at 8021 West Florissant Avenue, St. Louis, Missouri regrading     a   "holdup." Upon

aruival witnesses indicated that the subject, later identified as the Defendant, came into thebusiness

requesting a new government issued cellphone. When he arrived at the counter he pointed a silver

handgun at C.D. and demanded he hand over the        money. C.D. took ali of the money out of the

register placed inti not a bag and handed   it to Defendant. Defendant then pointed the firearm     at

C.D,, L.M., and a customer, J.C., then demanded they all enter the back room and close the door.

Defendant then exited the store.

       Defendant left the store with approximately $700.00 in U.S. cwrency, The incident was

capturecl on video surveillance.



                                            Page 6   of16
Case: 4:19-cr-00077-ERW Doc. #: 69 Filed: 08/19/20 Page: 7 of 16 PageID #: 127




         Cricket Wireless is a commerrial establishment engaged in interstate or foreign commerce

 and in the business of buying and selling articles and comrnodities that have been previously

 transported in interstate or foreign commerce,

 5.     STATUTORY PENALTIES:

        A.      $tatutorv Penallies: The Defendant fullyunderstands that the maximum possible

penalties provided by law for the crimes to which the Defendant is pleading guilty   ar.e:



                (l)    Counts One, Four, Six, Ten and Twe,ly.g: imprisonment of not more than

twenty (20) years, a fine of not more than $250,000, or both such imprisonment and           fine.   The

Court also nay impose a period of supervised release of not more than three years.

               (ii)    CounJ Two and Fiyg: impdsonment of not less tlan seven years, but not

more than life, consecutive to any other sentence imposed; a fine of not more than $250,000; or

both such imprisonment and    fine.   The Court also may impose a period of supervised release of

not more than five years. The Defendant fully understands that the crime to which a guilty

plea is being entered requires a manclatory minimum term of imprisonment of seyen years

consecutive to any other sentence imposed.

6.     U.S. SENTENCING GUIDELINES:,?0IB MAI'{UAL

       The Defendant understands that tliese offenses are affected by the U.S. Sentencing

Guidelines and the actual sentencing range is detemined by both the Total Offense Level and the

Criminal I{istory Category. The parties agree that the following are the U.S. Sentencing

Guiclelines Total Offense Level provisions that apply:

       A.      Ofl'ense Conduct:

                               couNT oNE, FOtfR AND TEr!
                                      ARMED BOBBERY
                                         Page 7 of 16
Case: 4:19-cr-00077-ERW Doc. #: 69 Filed: 08/19/20 Page: 8 of 16 PageID #: 128




                  (i)   -Chapfer 2 Qffense Cgnduct:

                        (a)        Base Offense   lrgvel:   The parties agree that the Base Offense Level

is 20, as found in Section 283.1(a).

                        (b)        Speciflc Offense Characte{i$tics: The parties agree that the

following Specific Offense Characteristics apply: 2 levels should be added pursuant to Section

283.1(bX2)(F) because a threat of death was made.

                 0i)    Chapter 3 a"q$ 4 Adiustments

                        (a)        Acceptance of Resppnsibilltyj The parties recommend that two

levels should be deducted pursuant to Sentencing Guidelines Section 3E1,1(a) because Defendant

has clearly demonstrated acceptance of        responsibility. If the deduction pursuant to Sentencing

Guidelines Section 3E   1.   1(a) is applied, then the United States moves to cleduct one additional level

pursuant   to   Sentencing Guidelines Section 3E1,1(b)(2), because Defendant timely notified

authorities of the intention to snter a plea of guilty, thereby permitting the United States to avoid

preparing for trial and permitting the Court to allocate its resources efficiently.

                          Q9UNTS TWO ANp F[VE:
           BR4NDTSHTNG O,,n'FrREARM rN FqRTHEBANCE O[' ROBBERY

                 (r)    Chapje.r 2 Offense Sonduct:

                        (a)       Base Offe4p.g Level: The parties agree that t}re Base Offense

Level is found in Section 2K2.4(b).

                        O)        Specific OffensgCharacffristics: The parties agree that the

following Specific Offtnse Characteristics apply: none known at this tirne.

                 (ii)   Chaptef 3 and 4 Adiustmen-t!: Pursuant to Section 2K2.4(b) and


                                                Page   I of16
Case: 4:19-cr-00077-ERW Doc. #: 69 Filed: 08/19/20 Page: 9 of 16 PageID #: 129




 Application Note 5, Chapters Three and Four do not          apply.   Therefore, as to Counts Two and

 Five, Defendant is not entitled to an acceptance of responsibility reduction under Section 3E1,       |.
                                       COII.NT SIX.pnd TTYELVE:
                                          ARMED ROBBE.BY

                  (i)   Chapter 2 Offepse Conducf:

                        (a)      Base offen,Lg     Level:   The parties agree that the Base offense Level

is 20, as found in Section 283.1(a).

                        (b)      $rgcific Offense Charfl.cteristics: The parties agree that the

following specific offense Characteristics applyr none known at this time.

                 (ii)   Chflpter 3 and 4 Adiustmenfs:

                        (a)      Accgpjance of Responqibilitv: The parties recommend that two

levels should be deductedpumuant to Sentencing Guidelines Section 3E1.1(a) because Defendant

has clearly demonstrated acceptance of responsibility.           If the deduction   pursuant to Sentencing

Guidelines Section 3E1.1(a) is applied, then the United States moves to deduct one additional level

pursuant   to   Sentencing Guidelines Section 3E1.1(b)(2), because Defendant timely notified

authorities of the intention to enter   a   plea of guilty, thereby permitting the United States to avoid

preparing for trial and permitting the Court to allocate its resources efficiently,

        The parties agree that   if   Defendant does not abide by all of the agreements made within

this document, Defendant's failule to comply is grounds for the loss of acceptance of responsibility

pursuant to Sentencing Guidelines Section 381,1. The parties further agree that Defendant's

eligibilify for a reduction pursuant to Sentencing Guidelines Section 381.1 is             based upon the

information known at the present time and that any actions of Defendant which occur or which

become known to the United States subsequent to this agreement and are inconsistent with

                                                 Page 9   of16
Case: 4:19-cr-00077-ERW Doc. #: 69 Filed: 08/19/20 Page: 10 of 16 PageID #: 130




 Defendant's acceptance           of responsibility including, but not limited to criminal conduct,        are

 grounds for the loss of acceptance of responsibility pursuant to Sentencing Guidelines Section

 3E t   .1   ,   In any event, the parfies agree that all of the remaining provisions of this agreement remain

 valid and in fulIforce and effect.

                 B.    Estimated Total,Offense     l,evel:    Based on these recommendations, the parties

 estimate that the Total Offense Levels are as follows:

                       (l)     Count OnLFour. a.+d Ten: The parties agree that the Total Offense Level

for Count One is 20.

                       (ii)    Count Two-.and Fiyg: The parties agree that with respect to Count Two

Five, the Defendant will receive a mandatory minimum sentence of 84 rnonths, which will run

consecutively to any other sentence Defendant may receive.

                       (iir)   Cplrnt Six and   Twelve:       The parties agee that the Total Offense Level

for Count Six and Twelve is 17.

             C.        Criminal   llistqfy:     The determination of the Defendant's Criminal History

Category shall be left to the         Court. Either party may challenge, before and at sentencing,        the

finding of the Presentence Report as to the Defendant's criminal history and the applicabte

category. The Defendant's criminal history is known to the Defendant and is substantially

available in the Pretrial Services Report.

             D.       Efl'e.ct of Partiesr V,$. Sentg$cinq Guidelines Analysis:     In consideration of the
nature and circumstances surrounding the crimes to which the Defendant is pleading guitty,

and in exchange for the United States' agreement to dismiss Counts Three, Seven, Eigh!

Nine, Eleven, Thirteen of the indictment, the parties agree and respectfully recommend that


                                                  Page 10 of 16
Case: 4:19-cr-00077-ERW Doc. #: 69 Filed: 08/19/20 Page: 11 of 16 PageID #: 131




 Defendant be sentenced to a term of imprisonment of at least 12 years and not more than 14

 years' regardless of whether such is accomplished via a Gnidelines sentence or by means of

 a variance from a Guidelines sentence. Defendant is aware that the Goyernment will

 recommend to the Court a sentence of 14 years. The Government is aware that Defendant

 will request a sentence of 12 years. The parties agree that the Court is not bound by the
 Guidelines analysis agreed      to herein. The parties may not have foreseen all             applicable

 Guidelines. The Court may, in its discretion, apply or not apply any Guideline despite the

 agreement herein and the parties shall not be permitted to withdraw from the plea agreement,

        7.        WATYER oF APPEAL AND PoST-CoNVICTIoti,.RrGr{Si

        A.        Appeal: The Defendant         has been   fully apprised by defense counsel of       the

Defendant's rights concerrring appeal and ftilly understands the right to appeal the sertence under

Title 18, United    States Code, Section3742.

                  i.     Non-Sentencing Issues: The parties waive ali rights to appeal all non-

jurisdictionAl, non-sentencing issues, including, but not limited to, any issues relating to pretrial

motions, discovery and the guilty plea, the constitutionalify of the statutes to which Defendant is

pleading guilty, and whether Defendant's conduct falls within the scope of the statutes.

                  ii-    Sentencing   Issues; In the event the Court      accepts the plea and, after

determining a Sentencing Guidelines range, sentences the Defendant to the parties' recommende<l

sentence   of   168 months or to a term less than 168 months, then, as part of this agreement, the

Defendant hereby waives all rights to appeal all sentencing issues other than Criminal History.

Similarly, the United States hereby waives all rights to appeal all sentencing issues other than

Criminal History provided the Court accepts the plea       ancl sentences the Defendant   to the pafties'


                                           Page 11   of16
Case: 4:19-cr-00077-ERW Doc. #: 69 Filed: 08/19/20 Page: 12 of 16 PageID #: 132




 recommended sentence     of   168 months or to a term greater than 168 months,

                 B.      Habeas    Corpusi    The Defendant agrees to waive all rights to contest the

 conviction or sentence in any post-conviction proceeding, including one pursuant to Title 28,

 United States Code, Section 2255, except for claims of prosecutorial misconduct or ineffective

 assistance ofcounsel.

         C.      Rieht to Bgc.q{.ds: The Defenclant waives all rights, whether asserted directly or

 by a representative, to request from any deparlment or agency of the United States any records

 pertaining to the investigation or prosecution of this case, including any records that may be sought

 under the Freedom of Infonnation Act, Title 5, United States Code, Section 522, or the Privacy

Act, Title 5, United States Code, Section 552(a).

 8.     QTHES
        A.      Disclosures Re$uired by the United States Prob+t&n              Office: The Defendant
agrees to   truthfully complete and sign fotms as required by the United States Probation Offrce

prior to sentencing and consents to the release of these forms and any supporting documentation

by the United States Probation Office to the United States.

        B.      Civil or Adrnini$trative Actipns not Ba-rred; Effect on Other Governmentd

Afrencies: Nothing contained herein limits the rights         and authority of the United States to take

any civil, tax, immigration/deportation or administtative action against the Defendant.

        C.      Sunervised Releasel Pursuant to any supervised release term, the Court will

impose standard conclitions upcn the Defendant and may impose special conditions related to the

crime Defendant   committed.      These conditions   will   be restrictions on the Defendant to wh.-'rch-fhg=-=

Defendant will be required to adhere. Violation of the conditions of supervised release resulting


                                             Page L2   of16
Case: 4:19-cr-00077-ERW Doc. #: 69 Filed: 08/19/20 Page: 13 of 16 PageID #: 133




 in revocation may require the Defendant to serve a term of imprisonment equal to the length of the

 term of supervised release, but not greater than the tenn set forth in Title 18, United States Code,

 Section 3583(e)(3), without credit for the time served after release. The Defendant understands

 that parole has been abolished.

         D.      Mandatorv Speci+l Assessr-nent: Pursuant to Title 18, United States Code, Section

 3013, the Court is required to impose a mandatory special assessment of $ 100 per count for     a   total

 of $700, which the     defendant agrees to pay at the tirne    of sentencing. Money paid by the
 defendant toward any restitution or fine imposed by the Court shall be   frst used to pay any unpaid

 mandatory special assessment.

         E.      Pos{ihilitv of Defention: The Defendant may be subject to immediate d,etention

 pursuant to the provisions of Title 18, United States Code, Section 3143.

          F.     Fines.a+d- Costs of fncarceration,Fnd     Sup.ervision: The Corut may impose         a

 fine, restitution (in addition to any penalty authorized by law), costs of incarceration and costs of

 supervision. The defendant agrees that any fine or restitution imposed by the Court will be clue

 and payable   immediately. Put'suant to Title 18, United    States Code, Section   36634, an order of

restitution is manclatory for all crirnes listed in Section 3663A(c). Regardless of the Count of

conviction, the amount of mandatory restitution imposed shall include all amounts allowed by

Section 3663A0) and the amount of loss agreed to by the parties, including all relevant conduct

loss.   The defendant agrees to provide full restitution to all victims of all charges in the

indictment.

        G.       Forfeiturei   The Defendant agrees to forfeit all of the Defendant's intei-est in all

items seized by law-enforcement officials during flre course           of their investigation.       The


                                            Page 13   of16
Case: 4:19-cr-00077-ERW Doc. #: 69 Filed: 08/19/20 Page: 14 of 16 PageID #: 134




 Defendant adrrrits that all United States currency, weapons, property, and assets seized by law

 enforcement officials during their investigation constitute the proceeds of the defend.ant's illegal

 activity, were commingled with illegal proceeds, or were used to facilitate the iltegal activity.

 The Defendant agrees to execute any documents and take all steps needed to transfer title or

 ownership of said items to the United States and to rebut the claims of nominees and/or alleged

 third party owners. The Defendant further agreos that said items may be disposed of by law

 enforcement officials in any manner.

 9.      ACI(]TIOTYI,EDGMENT AIID WAIYER OF THE DEI'ENDANII$ RIGHTS:

         In pleading guilty, the Defendant acknowledges, fully understands and hereby waives his

 rights, including but not limited to: the right to plead not guilty to the charges; the right to be tried,

by a jury in a public and speedy trial; the right to file pretrial motions, including rnotions to

suppress or exclude evidence; the        right at such trial to a presumption of innocence; the right to

require the United States to prove the elements of the offenses charged against the Defendant

beyoncl a reasonable doubt; the right not to testify; the right not to present any evidence; the right

to be protected from compelled self-incrimination; the right at trial to confront and cross-examine

adverse witnesses; the right to testify and present evidence and the right to compel the attendance

of witnesses, The Defendant furthsr understands that by this guittyplea, the Defendant expressly

waives all the rights set forth in this paragraph.

        The Defendant fully understands that the Defendant has the right to be represented by

counsel, and   if   necessary, to have the Court appoint counsel at trial and at every other stage of the

proceeding. The Defendant's counsel has explained these rights and the conseqlrences of the

waiver of these      rights.   The Defendant fully understands that, as a result of the guilty plea, no


                                               Page 14 of 16
Case: 4:19-cr-00077-ERW Doc. #: 69 Filed: 08/19/20 Page: 15 of 16 PageID #: 135




 tdal will, in fact, occur and that the only action remaining to be taken in this case is the imposition

 ofthe sentence.

          The Defendant is fully satisfied with the representation received from defense coursel.

 The Defendant has reviewed the United States' evidence and discussed the United States' case and

 all possible defenses and defense r,vitnesses with defense counsel. Defense counsel                   has

 completely and satisfactorily explored all areas which the Defendant has reqgested relative to the

 United States' case and any defenses,

 10.      V-OLUNTARY NATURE OF' TIIE GIIILTY P}EA SND PIEA AGREEMENT:

          This document constitutes the entire agreemeat between the Defendant and the Ulited

 States, and no other promises or inducements have been made, directly or in<lirectly by any
                                                                                             agent

of the United States, inchrding any Department of Justice attomey, concerning any plea to be

entered   in this case. In addition, the Defendant      states that no person has, directly or indirectly,

tlueatened or coerced the Defendant to do or refrain from doing anything in comection with any

aspect of this case, including entering a plea    of guilty.

       The Defendant acknowledges having voluntarily entered into both theplea agreement and

the guilty   plea.   The Defendant firrther aclftowledges that this guilfy plea is made of the

Defendant's own free   will   and that the Defendant is, in fact, guilty.




                                              Page 15   of16
Case: 4:19-cr-00077-ERW Doc. #: 69 Filed: 08/19/20 Page: 16 of 16 PageID #: 136




 11.       CONSEQUENCES OF pOST-pLEA MTSCONpUCT:

           After pleading guilty and before sentencing, if Defendant commits any crime, other than

 minor traffic offenses, violates any conditions of release that results in revocation, violates any

 term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthftil

 information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its

 option, may be released from its obligations under this agreement. The United States may also,

 in its discretion,   proceed   with this agreement and may advocate for any sentencing position

 supported by the facts, including but not limited to obstruction ofjustice and denial of acceptance

 of responsibility.

 12,        NO RIGHT TO WITHDRAW GTIILTY PLEA:

           Pursuant   to Rule 11(c) and (d), Federal Rules of Criminal      Procedure, the Defendant

 understands that there   will be no right to withdraw   the plea entered uncler this agreement, except

 where the Court rejects those portions of the plea agreement which deal with charges the United

 States agrces to dismiss or not to bring.




     8/19/20
           Date                                    LINDA LANE
                                                              United        Attomey
                                                                                  /
K-/treD
           Date
                                                   Defcndant
1i    I7
           Date                                         CIA J
                                                   Attomey for




                                             Page 16   of16
